The writ of error in this case brings for review a judgment of ouster in the Circuit Court of Dade County wherein it was held:
"That Chapter 1372, Acts of the Legislature of the State of Florida of 1929, approved May 8th, 1929, insofar as the same relates to the lands and territory attempted to be annexed to and embraced within the corporate limits of the defendant City of Coral Gables, a municipal corporation, violate the provisions of the Constitution of the State of Florida and is in violation of the property rights of all the *Page 18 
owners of lands situated within the area described in said Amended Information; in that the lands within said area are wild and unimproved and unoccupied and are unbenefited by being subject to the jurisdiction of said defendant corporation, and that said defendant corporation and the officers thereof, since the passage and taking effect of said Act, have unlawfully usurped and exercised the privileges, powers and franchises of a municipality in, upon, and over all of said lands, contrary to the Constitution and laws of the State of Florida, and that said defendant City of Coral Gables and the officers thereof should be ousted therefrom."
And, thereupon, judgment of ouster followed as to certain lands described in the judgment.
It is contended here that the judgment of ouster was erroneously entered because the record does not warrant the findings of the Circuit Judge, and because there were certain lands included within the boundaries fixed by the legislative Act mentioned in the findings which lay beyond those lands as to which the judgment of ouster applied and which would be entirely segregated from the municipality by the ouster of the jurisdiction of the city over the lands described in the judgment.
The record shows that there is a small strip of land lying beyond the lands involved which was not included in the judgment, but we do not think this is ground for reversal of the judgment because if the Act of the Legislature was ineffective to include the lands described in the judgment of ouster, then it was likewise ineffective to include those lands lying beyond the lands described in the judgment of ouster and it necessarily follows that the city would have no right to exercise jurisdiction over that strip of land lying beyond the lands described in the judgment of ouster. Otherwise, the judgment should be affirmed on authority of State, ex *Page 19 rel. Landis, Attorney General, et al., v. Town of Lake Placid, a Municipal Corporation, etc., in which opinion was filed at this Term of the Court, and upon authority of the opinions and judgments in the cases of State, ex rel. Davis, Attorney General, v. Town of Lake Placid, 109 Fla. 419, 147 So. 468; State, exrel. Landis, Attorney General, et al., v. Town of Lake Placid,117 Fla. 874, 158 So. 497; State, ex rel. Attorney General, etal., v. City of Avon Park, 108 Fla. 641, 149 So. 409; State, exrel. Davis, Attorney General, v. City of Largo, 110 Fla. 21,149 So. 420.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.
DAVIS, J., not participating.